PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/344,255
Filing Date: 4 Nov 2016
Appellant(s): Bewick-Sonntag et al.



__________________
William E. Gallagher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyer et al. (US 2002/0132106).
Regarding claim 1, Dyer et al. (hereinafter “Dyer”) discloses an absorbent core structure which serves as a useful component in feminine protection pads as set forth in [0139].  As set forth in [0139], Dyer incorporates Hammons et al. (US 5,873,869) (hereinafter “Hammons”) to provide a more detailed description of the articles which may be useful to include the core structure of Dyer. Hammons discloses a sanitary napkin (abstract) comprising a topsheet (52), a backsheet (66), a longitudinal axis (L) and a lateral axis (T) as shown in figure 1. Hammons also provides an absorbent core structure (40) between the topsheet and backsheet and the entire core structure is present at a central location of the napkin proximate an intersection of the longitudinal and lateral axes as shown in figures 1-3. 
Dyer discloses an absorbent core structure comprising a heterogeneous mass layer [0012-0013] comprising a fibrous nonwoven web [0116,0149], a layer comprising at least one open-cell [0010] hydrophilic [0139] foam piece (20,25,30) wherein fibers of the nonwoven web layer have been displaced into the layer comprising the at least one 
With reference to claim 5, Dyer discloses a sanitary napkin wherein the at least one open-cell foam piece has been polymerized about the fibers of the nonwoven web as set forth in [0010]. 
With respect to claim 6, Dyer through the incorporation of Hammons [0139] discloses a sanitary napkin comprising an absorbent core structure including a lower layer (Hammons – col; 24, lines 44-58) disposed beneath the heterogeneous mass (Hammons – element 40 as shown in figure 2) wherein the lower layer comprises a substrate (68) and superabsorbent polymer particles as set forth in col. 25, lines 9-13 and 32-37 of Hammons.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US 2002/0132106).
With reference to claim 7, Dyer teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Dyer and claim 7 is the explicit recitation that the lower layer is combined with the heterogeneous mass layer.
It would have been obvious to one of ordinary skill in the art to combine the lower layer of Dyer with the heterogeneous mass layer as claimed because Dyer through the incorporation of Hammons [0139] teach that the heterogeneous mass layer (40) and the lower layer (60) may be joined as set forth in col. 26, lines 55-66 of Hammons.

One of ordinary skill in the art would have been motived to combine the layers as claimed in view of the disclosed methods of attachment as taught by Hammons and to ensure that there is no disconnection between the layers as Hammons suggests in col. 26, lines 59-66.
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US 2002/0132106) and further in view of Crowe, Jr. (US 3,122,142).
With reference to claim 8, Dyer teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Dyer and claim 8 is the explicit recitation that the heterogeneous mass layer comprises a pattern of canals among the pieces of HIPE foam.
Crowe, Jr. (hereinafter “Crowe”) teaches absorbent core structure a heterogeneous mass layer (absorbent sheet 10) (Figs. 1-6) wherein the heterogeneous mass layer comprises pattern of canals between the foam as shown in figures 2 and 6-8.
It would have been obvious to one of ordinary skill in the art to provide the heterogeneous mass layer of Dyer with the canals as taught by Crowe in order to provide the structure in order to draw fluids through the structure as taught by Crowe in col. 6, lines 52-56.
With reference to claims 10-11, Dyer in view of Crowe teach the invention substantially as claimed as set forth in the rejection of claim 8.

Initially, it is noted that the claimed acquisition time may be equivalent to zero and therefore is not necessarily required to be present.
Alternatively, it noted that the article of both Dyer and Crowe is comprised of the same material as the instant application as set forth in the rejection of claims 1 and 8.
As such, one of ordinary skill in the art would reasonably presume the article of Crowe to exhibit the same acquisition time(s) as claimed since the materials are identical.
(2) Response to Argument
Appellant argues that Dyer does not describe an absorbent core comprising a heterogeneous mass layer comprising a fibrous nonwoven web layer and a layer comprising at least one foam piece wherein the fibers of the nonwoven web layer have been displaced into the layer comprising the at last open-cell foam piece so as to be enrobed thereby.
The examiner disagrees. As set forth in the rejection of claim 1, Dyer discloses an absorbent core structure comprising a heterogeneous mass layer [0010, 0012-0013] including a layer of a polymeric foam material having dispersed therein compatible fibers [0010] comprising a fibrous nonwoven web [0116,0149] and a layer comprising at least one open-cell [0010] hydrophilic [0139] foam piece (20,25,30). 
It is noted that a “layer” may be considered as a sheet, a quantity, or a thickness of material.

Dyer is identical to that of the instant application where the foam layer is one layer which is joined to nonwoven layer(s). It is also further noted that Dyer discloses that the foam may be manufactured using any other fibers and/or nonwoven webs [0149], that the outer boundary of the foam composite may be enriched with fiber [0048], and that any fiber addition may be performed prior to formation of the HIPE [0103]. 
Likewise, Dyer discloses that the fibers used to modify the HIPE foam [0012-0013], as in any of the processes described above, are intercalated, or inserted between, intimately within the HIPE foam microstructure.
In this case, Dyer explicitly discloses that fibers of the nonwoven web layer have been intercalated, or at a minimum, displaced into the layer comprising the open-cell foam piece. Additionally, [0020] specifically states:
[0020] Without being bound by theory, it is believed that compatible fibers have surface properties such that they are sufficiently wettable by the dispersed phase of the HIPE (the aqueous phase) so they can be dispersed evenly while, at the same time, being highly wettable by the continuous phase of the HIPE (the oil phase) so as to form an intimate association. It is believed that it is undesirable for both the phases to spread significantly on the fiber surface because such spontaneous wetting can interfere with the phase boundary between the phases leading to coalescence. Fibers found to be compatible with the HIPE generally are those which have a relatively hydrophobic surface. Such compatible fibers result in the fiber element being disposed within the microstructure of the HIPE foam after the HIPE is cured. As shown in FIG. 1, this is clearly the case for the foam composites of the present invention. As shown in FIG. 2, incompatible fibers do not show this intimate association between fiber and foam matrix. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

/JENNIFER ROBERTSON/3700 TQAS Detailee                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.